 1                                 UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 Demain Dominguez, aka Demian Dominguez,                   Case No.: 2:12-cv-01608-JAD-DJA

 4                        Petitioner

 5 v.                                                            Order Denying Petition for
                                                                    Habeas Relief and
 6 Brian E. Williams, et al.,                                          Closing Case

 7                        Defendants

 8            Petitioner Demain Dominguez was found guilty of robbery, burglary, conspiracy to

 9 commit robbery, first-degree murder, conspiracy to commit murder, conspiracy to commit a

10 crime, and two use-of-deadly-weapon enhancements in Nevada State Court and sentenced to

11 multiple, consecutive 20-years-to-life sentences. 1 In a six-count petition, Dominguez seeks a

12 writ of habeas corpus under 28 U.S.C. § 2254 based on claims of insufficient evidence and

13 ineffective trial counsel. 2 I now address these claims on their merits. Because I find that habeas

14 relief is not warranted, I deny Dominguez’s petition, deny him a certificate of appealability, and

15 close this case.

16                                              Background

17 A.         The facts underlying Dominguez’s conviction 3

18            On January 30, 2007, at 3:39 a.m., Mark Friedman called 9-1-1, reporting that he had

19 been attacked and robbed by numerous individuals upon entering his home. Friedman’s

20

21   1
         ECF No. 23-12.
22   2
         ECF No. 61.
     3
       These facts are taken from Detective Dolphis Boucher’s and Dr. Gary Telgenhoff’s trial
23
     testimonies. ECF Nos. 23, 23-4. For simplicity’s sake, I cite to these exhibits generally for this
     entire background section.
 1 girlfriend, Lilani Tomines, was allegedly asleep in the home when the attack occurred. Friedman

 2 was stabbed three times in the abdomen and kicked repeatedly in the head. He was taken to the

 3 hospital where an exploratory laparotomy was done to determine whether any of his vital organs

 4 had been injured. Friedman aspirated vomit during the procedure, which resulted in him fatally

 5 suffering from asphyxiation due to pneumonia several days later.

 6            Tomines’s telephone records revealed that she called Dominguez three times on the night

 7 of Friedman’s attack. Dominguez originally denied being present at the attack and minimized

 8 his relationship with Tomines. He later admitted to being present at the attack, but he claimed

 9 that he was there only to speak with Friedman and attempted to defend him during the attack.

10 Dominguez and his brother, whose fingerprint was found at the scene, were both arrested.

11 Tomines was also arrested after it was determined that she owed Friedman a substantial sum of

12 money and fraudulently attempted to cash Friedman’s checks.

13 B.         Procedural history

14            On July 13, 2009, a jury found Dominguez guilty of conspiracy to commit robbery,

15 conspiracy to commit murder, conspiracy to commit a crime, burglary, robbery with the use of a

16 deadly weapon, and first-degree murder with the use of a deadly weapon. 4 Dominguez appealed,

17 and the Nevada Supreme Court affirmed on December 10, 2010. 5 Remittitur issued on January

18 4, 2011. 6 Approximately eight months later, Dominguez filed a state habeas petition. 7 The state

19

20

21
     4
         ECF No. 23-3.
22   5
         ECF No. 23-21.
23   6
         ECF No. 23-22.
     7
         ECF No. 24.

                                                     2
 1 district court denied the petition, and Dominguez appealed. 8 While his appeal was pending,

 2 Dominguez filed a second state habeas petition, which the state district court also denied. 9

 3            On July 25, 2012, the Nevada Supreme Court affirmed the denial of Dominguez’s first

 4 state habeas petition, and remittitur issued on August 20, 2012. 10 Approximately six months

 5 later, the Nevada Supreme Court affirmed the denial of his second state habeas petition as

 6 procedurally barred. 11

 7            Dominguez dispatched his federal habeas petition for filing on or about September 6,

 8 2012. 12 Dominguez filed a counseled, amended petition on September 26, 2013. 13 He then

 9 moved for leave to conduct discovery and for a court order to obtain documents, and the

10 respondents moved to dismiss Dominguez’s amended petition. 14 I denied the respondents’

11 motion to dismiss without prejudice and granted Dominguez’s motion for leave to conduct

12 discovery. 15

13            Following the completion of discovery, Dominguez filed a third state habeas petition,

14 which was denied as untimely, successive, and procedurally barred by the state district court. 16

15 The Nevada Supreme Court affirmed the denial, 17 and remittitur issued on July 19, 2016. 18

16
     8
         ECF Nos. 24-4, 24-6.
17   9
         ECF Nos. 24-10, 24-15.
18   10
          ECF Nos. 24-23, 24-24.
     11
          ECF No. 24-25.
19
     12
          ECF No. 1.
20   13
          ECF No. 18.
     14
21        ECF Nos. 26, 27.
     15
          ECF No. 37 at 6.
22   16
          ECF Nos. 59-1, 59-8.
23   17
          ECF No. 59-13.
     18
          ECF No. 59-15.

                                                      3
 1            After seeking leave, Dominguez filed a counseled, second-amended federal petition and

 2 then a third-amended federal petition. 19 The respondents again moved for dismissal. 20 I granted

 3 the motion to dismiss in part, dismissing Ground 6. 21 The respondents answered the remaining

 4 grounds in Dominguez’s third-amended petition on May 16, 2018, 22 and Dominguez replied on

 5 November 28, 2018. 23

 6            In Dominguez’s remaining grounds for relief, he alleges the following violations of his

 7 federal constitutional rights:

 8
              1.        The evidence at trial was insufficient to support his convictions.
 9
              2.        Trial counsel failed to move to dismiss the murder and conspiracy to
                        commit murder charges.
10
              3.        Trial counsel failed to investigate the State’s witnesses.
11
              4.        Trial counsel failed to object to the reasonable-doubt jury instruction
12
              5.        There were cumulative errors made by his trial counsel warranting relief. 24
13

14                                                   Discussion

15 A.         Legal standards

16            1.        Review under the Antiterrorism and Effective Death Penalty Act (AEDPA)

17            If a state court has adjudicated a habeas corpus claim on its merits, a federal district court

18 may only grant habeas relief with respect to that claim if the state court’s adjudication “resulted

19

20   19
          ECF Nos. 50, 61.
     20
21        ECF No. 63.
     21
          ECF No. 70.
22   22
          ECF No. 78.
23   23
          ECF No. 85.
     24
          ECF No. 61.

                                                          4
 1 in a decision that was contrary to, or involved an unreasonable application of, clearly established

 2 Federal law, as determined by the Supreme Court of the United States” or “resulted in a decision

 3 that was based on an unreasonable determination of the facts in light of the evidence presented in

 4 the State court proceeding.” 25 A state court acts contrary to clearly established federal law if it

 5 applies a rule contradicting the relevant holdings or reaches a different conclusion on materially

 6 indistinguishable facts. 26 And a state court unreasonably applies clearly established federal law

 7 if it engages in an objectively unreasonable application of the correct governing legal rule to the

 8 facts at hand. 27 Section 2254 does not, however, “require state courts to extend” Supreme Court

 9 precedent “to a new context where it should apply” or “license federal courts to treat the failure

10 to do so as error.” 28 The “objectively unreasonable” standard is difficult to satisfy; 29 “even

11 ‘clear error’ will not suffice.” 30

12             Habeas relief may only be granted if “there is no possibility [that] fairminded jurists

13 could disagree that the state court’s decision conflicts with [the Supreme Court’s] precedents.” 31

14 As “a condition for obtaining habeas relief,” a petitioner must show that the state-court decision

15 “was so lacking in justification that there was an error well understood and comprehended in

16

17
     25
18        28 U.S.C. § 2254(d).
     26
          Price v. Vincent, 538 U.S. 634, 640 (2003).
19
     27
          White v. Woodall, 134 S. Ct. 1697, 1705–07 (2014).
20   28
          Id. at 1705–06.
     29
21        Metrish v. Lancaster, 569 U.S. 351, 357–58 (2013).
     30
     Wood v. McDonald, 135 S. Ct. 1372, 1376 (2015) (per curiam) (citation omitted); see also
22 Schriro v. Landrigan, 550 U.S. 465, 473 (2007) (“The question . . . is not whether a federal court
   believes the state court’s determination was incorrect but whether that determination was
23 unreasonable—a substantially higher threshold.”).
     31
          Harrington v. Richter, 562 U.S. 86, 102 (2011).

                                                         5
 1 existing law beyond any possibility of fairminded disagreement.” 32 “[S]o long as ‘fairminded

 2 jurists could disagree’ on the correctness of the state court’s decision,” habeas relief under

 3 Section 2254(d) is precluded. 33 AEDPA “thus imposes a ‘highly deferential standard for

 4 evaluating state-court ruling,’ . . . and ‘demands that state-court decisions be given the benefit of

 5 the doubt.’” 34

 6             If a federal district court finds that the state court committed an error under § 2254, the

 7 district court must then review the claim de novo. 35 The petitioner bears the burden of proving

 8 by a preponderance of the evidence that he is entitled to habeas relief, 36 but state-court factual

 9 findings are presumed correct unless rebutted by clear and convincing evidence. 37

10             2.       Standard for federal habeas review of an ineffective-assistance claim

11             The right to counsel embodied in the Sixth Amendment provides “the right to the

12 effective assistance of counsel.” 38 Counsel can “deprive a defendant of the right to effective

13 assistance[] simply by failing to render ‘adequate legal assistance[.]’” 39 In the hallmark case of

14 Strickland v. Washington, the United States Supreme Court held that an ineffective-assistance

15 claim requires a petitioner to show that: (1) his counsel’s representation fell below an objective

16

17   32
          Id. at 103.
     33
18        Id. at 101.
     34
          Renico v. Lett, 559 U.S. 766, 773 (2010) (citations omitted).
19
     35
      Frantz v. Hazey, 533 F.3d 724, 735 (9th Cir. 2008) (en banc) (“[I]t is now clear both that we
20 may not grant habeas relief simply because of § 2254(d)(1) error and that, if there is such error,
   we must decide the habeas petition by considering de novo the constitutional issues raised.”).
21 36 Cullen v. Pinholster, 563 U.S. 170, 181 (2011).
     37
22        28 U.S.C. § 2254(e)(1).
     38
     Strickland v. Washington, 466 U.S. 668, 686 (1984) (quoting McMann v. Richardson, 397
23 U.S. 759, 771 n.14 (1970)).
     39
          Id. (quoting Cuyler v. Sullivan, 446 U.S. 335, 335–36 (1980)).

                                                         6
 1 standard of reasonableness under prevailing professional norms in light of all of the

 2 circumstances of the particular case; 40 and (2) it is reasonably probable that, but for counsel’s

 3 errors, the result of the proceeding would have been different. 41

 4              A reasonable probability is “probability sufficient to undermine confidence in the

 5 outcome.” 42 Any review of the attorney’s performance must be “highly deferential” and must

 6 adopt counsel’s perspective at the time of the challenged conduct so as to avoid the distorting

 7 effects of hindsight. 43 “The question is whether an attorney’s representation amounted to

 8 incompetence under prevailing professional norms, not whether it deviated from best practice or

 9 most common custom.” 44 The burden is on the petitioner to overcome the presumption that

10 counsel made sound trial-strategy decisions. 45

11              The United States Supreme Court has described federal review of a state supreme court’s

12 decision on an ineffective-assistance claim as “doubly deferential.” 46 So, I “take a ‘highly

13 deferential’ look at counsel’s performance . . . through the ‘deferential lens of § 2254(d).’” 47

14 And I consider only the record that was before the state court that adjudicated the claim on its

15 merits. 48

16

17

18   40
          Id. at 690.
     41
          Id. at 694.
19
     42
          Williams v. Taylor, 529 U.S. 362, 390–91 (2000).
20   43
          Strickland, 466 U.S. at 689.
     44
21        Harrington, 562 U.S. at 104.
     45
          Id.
22   46
          Cullen, 563 U.S. at 190 (quoting Knowles v. Mirzayance, 556 U.S. 111, 123 (2009)).
23   47
          Id.
     48
          Id. at 181–84.

                                                        7
 1 B.         Evaluating Dominguez’s remaining claims

 2            Dominguez asserts that there was insufficient evidence to support his convictions and his

 3 trial counsel was ineffective. I now address these claims in the order in which they were made. 49

 4            1.     Ground 1

 5            In Ground 1, Dominguez asserts that he was denied his due-process rights under the Fifth

 6 and Fourteenth Amendments because the evidence at his trial was legally insufficient to support

 7 his murder, robbery, and conspiracy-to-commit-robbery convictions. 50 Dominguez contends

 8 with regard to the murder conviction that Friedman’s surgery was an intervening event that

 9 proximately caused his death—not the stabbing—and that, with regard to the conspiracy

10 conviction, the evidence was far more consistent with an agreement to physically attack

11

12

13
     49
      Dominguez argues that his claims should be reviewed de novo because 28 U.S.C. § 2254(d) is
14 unconstitutional. ECF No. 85 at 15–21. Dominguez argues that: (1) 28 U.S.C. § 2254(d)
   “violates § 1 of the Fourteenth Amendment and the Due Process Clause of the Fifth
15 Amendment[] by depriving citizens in state custody of their fundamental right to meaningful
   federal review of the federal legality of their state detention”; (2) 28 U.S.C. § 2254(d)
16 “unlawfully suspends the writ of habeas corpus in violation of Article I, § 9, cl. 2”; and (3) 28
   U.S.C. § 2254(d) “unlawfully impinge[s] on the judicial power vested exclusively in the
17 judiciary by Article III of the Constitution.” Id. at 15. He admits that his latter two arguments
   have been rejected by the Ninth Circuit, id. at 16 (citing Crater v. Galaza, 491 F.3d 1119 (9th
18 Cir. 2007)), so I decline to consider them because I am bound by that authority. With regard to
   his first argument—that 28 U.S.C. § 2254(d) violates the Fourteenth and Fifth Amendments—
19 Dominguez argues that 28 U.S.C. § 2254(d) requires federal courts to defer to the state court’s
   interpretation of federal law, meaning that in cases in which a state imprisonment violates the
20 federal constitution, the federal court is often required to “stay its hand and deny relief.” Id. at
   20. I find that this argument lacks merit. Although not discussed in the context of the
21 Fourteenth and Fifth Amendments, the Ninth Circuit has stated generally that “[t]he
   constitutional foundation of § 2254(d)(1) is solidified by the Supreme Court’s repeated
22 application of the statute.” Crater, 491 F.3d at 1129. Further, none of Dominguez’s claims
   violate the federal constitution; therefore, Dominguez is not being denied relief solely due to the
23 deference that is given to the state court under 28 U.S.C. § 2254(d).
     50
          ECF No. 61 at 9.

                                                      8
 1 Friedman than to rob him. 51 The Nevada Supreme Court rejected these theories in Dominguez’s

 2 appeal of his judgment of conviction based on the evidence:

 3                         First, Dominguez argues that his murder conviction must be
                           reversed because the victim died of intervening medical error, not
 4                         of the stab wounds that placed him in the hospital. We reject that
                           contention. The victim reported in his 9-1-1 call that he had been
 5                         attacked by a group of individuals who were waiting for him inside
                           when he returned home. Dominguez admitted to being part of that
 6                         group, though he asserted that he was there to talk to the victim
                           and protect him from the other three attackers who stabbed him,
 7                         one of whom was Dominguez’s brother. The victim died after
                           exploratory surgery. A medical examiner testified that the victim’s
 8                         cause and manner of death were homicide due to multiple stab
                           wounds. We conclude that because these injuries were a
 9                         “substantial factor” in the victim’s death, Dominguez cannot
                           escape liability for murder. Lay v. State, 110 Nev. 1189, 1192–93,
10                         886 P.2d 448, 450 (1994).

11                         Second, Dominguez claims that there is insufficient evidence to
                           support his convictions for robbery with the use of a deadly
12                         weapon and conspiracy to commit robbery. The jury heard
                           evidence that Dominguez conspired with the victim’s girlfriend,
13                         Liliani Tomines, to murder the victim, including (1) their initial
                           denials that they knew each other; (2) their subsequent
14                         confrontation with 112 phone calls made between them in a period
                           of a few weeks, including on the night of the murder; (3) evidence
15                         that Tomines let the group that attacked the victim into the house
                           for the purpose of lying in wait for the victim; (4) Dominguez’s
16                         admission of involvement; and (5) the victim’s exclamation that
                           the group that attacked him had stolen his wallet. A rational juror,
17                         looking at Tomines’[s] and Dominguez’s coordinated conduct,
                           could have inferred the existence of an agreement to rob the victim
18                         as part of the plan to murder him and could have therefore found
                           beyond a reasonable doubt that Dominguez conspired to commit,
19                         and did in fact commit, robbery with the use of a deadly weapon.
                           See Origel-Candido v. State, 114 Nev. 378, 381, 956 P.2d 1378,
20                         1380 (1998); Jackson v. Virginia, 443 U.S. 307, 319 (1979); NRS
                           200.380(1); NRS 193.165; NRS 199.480. Further, we reject
21                         Dominguez’s assertion that because his brother, a co-conspirator
                           tried separately, was acquitted of robbery and conspiracy to
22                         commit robbery, Dominguez’s convictions must be reversed as

23
     51
          Id. at 11, 13.

                                                            9
 1                    well. See Hilt v. State, 91 Nev. 654, 662, 541 P.2d 645, 650
                      (1975). 52
 2

 3             I find that this ruling of the Nevada Supreme Court was reasonable. 53 “[T]he Due
 4 Process Clause protects the accused against conviction except upon proof beyond a reasonable

 5 doubt of every fact necessary to constitute the crime with which he is charged.” 54 A federal

 6 habeas petitioner “faces a heavy burden when challenging the sufficiency of the evidence used to

 7 obtain a state conviction on federal due process grounds.” 55 As the United States Supreme Court

 8 held in Jackson v. Virginia, on direct review of a sufficiency-of-the-evidence claim, a state court

 9 must determine whether “any rational trier of fact could have found the essential elements of the

10 crime beyond a reasonable doubt.” 56 The evidence must be viewed “in the light most favorable

11 to the prosecution.” 57 Federal habeas relief is available only if the state-court determination that

12

13

14
     52
          ECF No. 23-21 at 2–3.
15
     53
        Dominguez argues that I should review this ground de novo because the Nevada Supreme
16   Court erroneously determined that Friedman’s injuries were a “substantial factor” in his death
     and failed to discuss whether the state adduced sufficient evidence at trial to allow any rational
17   juror to find causation beyond a reasonable doubt. ECF No. 85 at 29-30. Dominguez’s first
     assertion lacks merit—as I will discuss, the Nevada Supreme Court did not erroneously
18   determine that Friedman’s injuries were a “substantial factor” in his death. Regarding
     Dominguez’s second assertion, it is true that the Nevada Supreme Court only cited Jackson v.
19   Virginia, 443 U.S. 307, 319 (1979), which discusses reasonable doubt in sufficiency-of-the-
     evidence claims in the context of Dominguez’s robbery and conspiracy to commit robbery
20   convictions. However, that does not imply that the Nevada Supreme Court failed to apply this
     standard to the evidence presented on the murder conviction. So I decline to review Ground 1 de
21   novo.
     54
          In re Winship, 397 U.S. 358, 364 (1970).
22   55
          Juan H. v. Allen, 408 F.3d 1262, 1274 (9th Cir. 2005).
23   56
          Jackson v. Virginia, 443 U.S. 307, 319 (1979).
     57
          See id.

                                                      10
 1 the evidence was sufficient to support a conviction was an “objectively unreasonable”

 2 application of Jackson. 58

 3                         a.   Relevant evidence

 4              Brian Ward, a coworker of Mark Friedman, testified that Friedman gave him a ride home

 5 from work on January 30, 2007, at approximately 3:10 a.m. 59 When Ward opened Friedman’s

 6 truck’s passenger door to get into the vehicle, Friedman was talking on his cell phone, and Ward

 7 heard Friedman say, “‘I’ll be home in 30 minutes. Stop calling me.’” 60 It was later determined

 8 that Friedman was speaking to his girlfriend and business partner, Lilani Tomines, during that

 9 telephone call. 61

10              Approximately thirty minutes later, Friedman made a telephone call to 9-1-1, explaining

11 that, after coming home from work, numerous individuals, who Friedman described as being

12 Hispanic, “hit [him] when [he] came in the door.” 62 Friedman also explained that the individuals

13 kicked him in the “head like seven or eight times,” took his “wallet and [his] phone and

14 everything,” and then “put [him] in the garage.” 63 During Friedman’s 9-1-1 telephone call,

15 Tomines came into the garage and indicated that she had been sleeping and was unaware of what

16 had happened to Friedman. 64

17

18

19
     58
          See Juan H., 408 F.3d at 1275 n.13.
20   59
          ECF No. 22-3 at 55, 58.
     60
21        Id. at 59.
     61
          ECF No. 23 at 78.
22   62
          ECF No. 23 at 60, 63.
23   63
          Id.
     64
          Id. at 62, 67.

                                                       11
 1             Officer Garth Findley testified that he was the first officer to respond to a dispatch call

 2 for a robbery at Friedmann’s residence at 3:47 a.m. on January 30, 2007. 65 When Officer

 3 Findley approached the house, he saw Friedman sitting in a chair in his garage with Tomines

 4 standing next to him. 66 Friedman “had blood all over him” and told Officer Findley, consistent

 5 with his 9-1-1 call, that he “parked his truck on the street, walked . . . through the garage[,] . . .

 6 and once he entered . . . the door that leads into the house, . . . he was jumped by . . .

 7 approximately five Hispanic males and one Hispanic female.” 67 Friedman also explained that

 8 the individuals “beat him with an unknown object and . . . robbed him, taking his keys and

 9 wallet.” 68 The paramedics arrived approximately five minutes after Officer Findley, and Officer

10 Findley did not render any first aid in the meantime. 69

11             Officer Findley spoke with Tomines briefly, and Tomines explained that she arrived at

12 Friedman’s house at approximately 1:00 a.m. on January 30, 2007, and went to sleep. 70 Tomines

13 then explained—inconsistent with what was heard on the 9-1-1 recording—that she awoke at

14 approximately 3:30 a.m., and when she noticed that Friedman was not home, she called his

15 cellular telephone. 71 Friedman “answered his cell phone and stated that he[ was] already home,

16

17

18

19
     65
          ECF No. 22-3 at 37–39.
20   66
          Id. at 41–42, 47.
     67
21        Id. at 43–44.
     68
          Id. at 44.
22   69
          Id. at 53.
23   70
          Id. at 46.
     71
          Id. at 47.

                                                         12
 1 he [was] in the hallway, and that’s when she went out and saw him.” 72 Friedman then told

 2 Tomines that he had been jumped by individuals who possibly followed him home. 73

 3              Louise Renhard, a senior crime-scene analyst, testified that she also responded to

 4 Friedman’s residence on January 30, 2007. 74 Renhard testified that the front door of the

 5 residence was opened inward, that the “metal grated security door on the exterior” of the front

 6 door was double locked, that the door from the inside of the garage into the laundry room area of

 7 the residence was shut but not locked, and that except for the “garage bay door[,] . . . all the rest

 8 of the [doors and windows] were secured, closed and locked.” 75 Renhard explained that there

 9 was no sign of forced entry anywhere in the residence. 76 Although Friedman told the 9-1-1

10 operator that the individuals had taken his keys, Renhard found Friedman’s keys in his shirt

11 pocket. 77 She, however, did not recover his wallet. 78 Renhard testified that she “believed from

12 what [she] w[as] told by medical personnel that the victim was going to live.” 79

13              Detective Gordon Martines, a robbery detective, testified that he too responded to

14 Friedman’s residence on January 30, 2007. 80 Detective Martines also did not see any signs of

15 forced entry anywhere in the residence, and he testified that the interior of the residence “didn’t

16

17

18   72
          Id.
     73
          Id.
19
     74
          ECF No. 22-4 at 22, 24.
20   75
          Id. at 34-36.
     76
21        Id. at 37.
     77
          Id. at 74.
22   78
          Id. at 75.
23   79
          Id.
     80
          ECF No. 22-4 at 79–80.

                                                        13
 1 appear to be disturbed in any way.” 81 Detective Martines interviewed Tomines at the scene and

 2 testified that “she wasn’t all that upset about what had happened” and “appeared to be rather

 3 detached and cold toward the circumstances that had occurred.” 82 Detective Martines did not

 4 interview Friedman because he was in surgery and then later passed away. 83 Detective Martines

 5 explained that Friedman’s injuries were “a little excessive” for a robbery. 84

 6              Dr. Gary Telgenhoff, a medical examiner with the Clark County Coroner’s Office,

 7 testified that while Dr. Kubiczek performed Friedman’s autopsy, he conducted an autopsy report

 8 of Friedman, which included reviewing Friedman’s hospital medical reports. 85 Friedman was

 9 stabbed three times “in the vicinity of the abdomen,” had blunt force trauma injuries to his head,

10 had defensive wounds on his hands, and was in the hospital for nine days prior to his death. 86

11 After Friedman’s admission to the hospital, surgeons did “an exploratory laparotomy where they

12 want to look and make sure no vital organs have been pierced by whatever caused the stabs.” 87

13 The laparotomy, which Dr. Telgenhoff clarified “wasn’t an elective surgery,” showed “no direct

14 internal injury, but [the procedure was needed] to be sure.” 88 Dr. Telgenhoff explained that

15 “because [Friedman] was not ideal for a surgical candidate,” he “had some episodes of throwing

16

17

18
     81
          Id. at 81.
19
     82
          Id. at 84.
20   83
          Id. at 88.
     84
21        Id. at 89.
     85
          ECF No. 23 at 6, 10, 12.
22   86
          Id. at 10, 18, 24.
23   87
          Id. at 11.
     88
          Id.

                                                      14
 1 up, vomiting” during the procedure. 89 Friedman ultimately fatally suffered from asphyxiation

 2 from aspiration pneumonia, which is a risk faced by anyone who gets a tracheotomy. 90

 3             Dr. Telgenhoff then testified extensively about the cause of Friedman’s death. Dr.

 4 Telgenhoff explained that, in his opinion, Friedman aspirated and died “from complications of

 5 treatment for those stab wounds.” 91 Dr. Telgenhoff further explained that “[t]he proximal cause

 6 of death, the cause that brought him to his death[, was] multiple sharp force injuries due to

 7 assault.” 92 Dr. Telgenhoff testified that the medical definition of “proximate causation” means

 8 “the underlying condition, the underlying episode that brought about the death.” 93 Dr.

 9 Telgenhoff determined that the manner of death was a homicide because, “but for being

10 assaulted[, Friedman] wouldn’t have been at the hospital and died in the manner he did.” 94 Dr.

11 Telgenhoff then clarified:

12                         one could easily say that, well, pneumonia killed him, and ignore
                           the rest. That wouldn’t be quite accurate. One could say that the
13                         stab wounds killed him, but we know that they weren’t themselves
                           lethal, so that wouldn’t be quite correct. But the underlying
14                         process leading to the death was the attack and that’s all there is to
                           it, the way I see it. 95
15

16 Dr. Telgenhoff did concede that “[i]f it were not for the need for emergent surgery and the

17 complications from that emergent surgery, [Friedman] might have lived.” 96

18
     89
          Id. at 11–12.
19
     90
          Id. at 28, 36.
20   91
          Id. at 12.
     92
21        Id. at 28.
     93
          Id. at 35.
22   94
          Id. at 28.
23   95
          Id. at 35.
     96
          Id. at 29.

                                                             15
 1             Detective Dolphis Boucher, a homicide detective, testified that he took over the

 2 investigation following Friedman’s death “because his death was a result of the injuries.” 97

 3 Detective Boucher went to Friedman’s residence on February 11, 2007, to observe the crime

 4 scene. 98 Based on the blood and other evidence, Detective Boucher explained that Friedman was

 5 attacked in the laundry room, just inside from the garage, and that the attackers likely left the

 6 residence through the front door, not the garage, meaning that someone locked the door from the

 7 inside after they left. 99

 8             After investigating Tomines’s telephone records, Detective Boucher learned that Tomines

 9 had spoken with Dominguez on the telephone at least three times on the night of Friedman’s

10 attack: 9:00 p.m. on January 29, 2007; 12:26 a.m. on January 30, 2007; and 2:10 a.m. on January

11 30, 2007. 100 According to cell-tower records, Dominguez was near his home during these first

12 two telephone calls but was near Friedman’s home during the final call. 101 Tomines also spoke

13 with Dominguez at around 9:30 a.m. on January 30, 2007. 102 Detective Boucher explained that

14 Tomines’s telephone records established 112 telephone calls between Tomines and Dominguez

15 from December 19, 2006, to February 1, 2007. 103

16             Detective Boucher testified that a ledger was found on Friedman’s computer showing that

17 Tomines owed him approximately $200,000. 104 Because this amount was not secured by a

18
     97
          ECF No. 23 at 37–39.
19
     98
          Id. at 42.
20   99
          Id. at 48–51.
     100
21         Id. at 81–83.
     101
           Id. at 89.
22   102
           Id. at 84, 91.
23   103
           Id. at 93.
     104
           ECF No. 23-4 at 51, 54.

                                                       16
 1 formal loan, meaning that there would be no evidence that Tomines owed these amounts,

 2 Detective Boucher testified about a possible motive for Tomines to have been involved in

 3 Friedman’s attack: “[i]f he’s dead, she doesn’t have to pay him back.” 105 When Detective

 4 Boucher interviewed Tomines and asked her whether she owed Friedman money, she responded,

 5 “[n]ot really, not a lot of money.” 106 Detective Boucher also testified that Tomines wrote

 6 fraudulent checks from Friedman’s account, forging his signature, and attempted to cash those

 7 checks the afternoon of January 29, 2007, and the afternoon of January 30, 2007. 107 Detective

 8 Boucher further explained that “there was a [notarized] document in [Friedman’s] safety deposit

 9 box” that showed that “he was a part owner of [Tomines’] business.” 108 Tomines denied that she

10 and Friedman were partners, claiming that she solely owned her used-car business. 109

11             Detective Boucher interviewed Dominguez about his involvement in the events that took

12 place on January 30, 2007. 110 Dominguez said that he and a lifelong friend, Saul, whose last

13 name and telephone number were unknown to Dominguez, were trying to buy a car from

14 Tomines. 111 Dominguez stated that he only talked to Tomines two or three times and that Saul

15 must have had his cellular telephone on the night that Friedman got stabbed. 112 Later, after

16 Dominguez was arrested, Boucher conducted a second interview with him 113 in which

17
     105
           Id. at 54, 72.
18
     106
           ECF No. 23 at 98–99, 111.
19   107
           Id. at 93-95.
     108
20         ECF No. 23-4 at 71.
     109
           ECF No. 23 at 111–12, 134.
21   110
           Id. at 139–40.
22   111
           Id. at 142–43.
     112
           Id. at 144.
23
     113
        Dominguez asserts that his police-interview statements were involuntary because the
     detectives admittedly made fraudulent statements to him in order to pressure him into confessing,
                                                     17
 1 Dominguez admitted that he was at Friedman’s house the night Friedman was attacked; however,

 2 Dominguez explained that “he was sort [of] blocking Mr. Friedman from the other attackers, and

 3 he was trying to prevent him from getting hurt.” 114 Dominguez further explained that he was at

 4 Friedman’s residence at 3:30 a.m. on January 30, 2007, because he “was supposed to go there to

 5 talk to” Friedman on Tomines’s behalf. 115 Dominguez elaborated that Friedman “was being

 6 mean to [Tomines], and she was going to give him a deal on a car.” 116 Dominguez also

 7 explained that Tomines had told him that she had problems with Friedman: “This guy have my

 8 truck, this guy live in my home and, and no pay me nothing.” 117

 9             Aaron Friedman, Friedman’s son, testified that his father’s wallet was never found. 118

10 Similarly, Detective Boucher testified that Friedman’s wallet was never located and there was no

11 activity on Friedman’s credit cards. 119

12

13

14

15

16

17 so I should not consider them in my analysis of Ground 1. See ECF No. 61 at 13. Even if
   testimony has been admitted in error, however—which does not appear to be the case here—the
18 Jackson analysis must be applied to all the evidence actually admitted by the state district court.
   McDaniel v. Brown, 558 U.S. 120, 131 (2010) (explaining that “a reviewing court must consider
19 all of the evidence admitted by the trial court, regardless of whether the evidence was admitted
   erroneously” (internal quotation marks omitted)).
20 114 ECF No. 23-4 at 9.
     115
21         Id. at 12–13.
     116
           Id. at 47.
22   117
           ECF No. 20 at 17.
23   118
           ECF No. 22-4 at 108.
     119
           ECF No. 23 at 55–56.

                                                       18
 1               Dominguez’s brother, Ivan Dominguez, 120 was later arrested after his fingerprint was

 2 matched to a print found at Friedman’s residence. 121

 3                      b.      Relevant statutes and legal theories

 4               Dominguez only disputes the sufficiency of the evidence related to his first-murder,

 5 conspiracy to commit robbery, and robbery convictions. 122 Sufficiency-of-the-evidence claims

 6 are judged by the elements defined by state law. 123 Nevada law defines murder as “the unlawful

 7 killing of a human being . . . [w]ith malice aforethought, either express or implied.” 124 As it

 8 relates to the facts of this case, first-degree murder is murder that is “(a) [p]erpetrated by means

 9 of poison, lying in wait or torture, or by any other kind of willful, deliberate and premeditated

10 killing” or “(b) [c]ommitted in the perpetration or attempted perpetration of . . . robbery,

11 burglary, [or] invasion of the home.” 125 Nevada law defined robbery as “the unlawful taking of

12 personal property from the person of another, or in his presence, against his will, by means of

13 force or violence or fear of injury, immediate or future, to his person or property.” 126 “A taking

14 is by means of force or fear if force or fear is used to: (a) Obtain or retain possession of the

15 property; (b) Prevent or overcome resistance to the taking; or (c) Facilitate escape.” 127

16
     120
       Dominguez notes that Ivan Dominguez was acquitted of robbery and conspiracy to commit
17
   robbery. ECF No. 61 at 14 (citing ECF No. 23-17). Because inconsistent jury verdicts do not
   render them erroneous, I note this fact but decline to grant Dominguez relief on this fact alone.
18
   Standefer v. United States, 447 U.S. 10, 25 (1980) (“While symmetry of results may be
   intellectually satisfying, it is not required.”).
19
   121
       ECF No. 23-4 at 19–20, 22.
20 122 ECF No. 61 at 9.
     123
21         Jackson, 443 U.S. at 324 n.16.
     124
           Nev. Rev. Stat. § 200.010(1).
22   125
           Nev. Rev. Stat. § 200.030(1)(a), (b).
23   126
           Nev. Rev. Stat. § 200.380(1).
     127
           Id.

                                                         19
 1 Regarding conspiracy, Nevada law provides that “whenever two or more persons conspire to

 2 commit . . . robbery . . . each person is guilty of a category B felony.” 128

 3               The jury was instructed that they could find Dominguez guilty of robbery and murder

 4 under one of three theories of liability: Dominguez directly committed the crime; Dominguez

 5 and Tomines aided and abetted one another in the commission of the crime with the intent to

 6 commit the crime; or Dominguez and Tomines engaged in a conspiracy to commit the crime. 129

 7                      c.         Challenged counts of conviction

 8                            i.      Murder

 9               Dominguez challenges the sufficiency of the evidence for his first-degree murder

10 conviction based on causation of Friedman’s death. 130 The Nevada Supreme Court has

11 explained that “a criminal defendant can only be exculpated where, due to a superseding cause,

12 he was in no way the proximate cause of the result” and “[a]ny intervening cause must,

13 effectively, break the chain of causation.” 131 “Thus, an intervening cause must be a superseding

14 cause, or the sole cause of the injury in order to completely excuse the prior act.” 132 In Lay v.

15 State, the Nevada Supreme Court held that “[a] defendant will not be relieved of criminal

16 liability for murder when his action was a substantial factor in bringing about the death of the

17 victim.” 133 Explaining this rule in the context of Lay, the Court stated that “[e]ven if the direct

18

19
     128
           Nev. Rev. Stat. § 199.480(1).
20
     129
           ECF No. 23-2 at 5–6.
21   130
           ECF No. 61 at 11.
     131
22     Etcheverry v. State, 821 P.2d 350, 351 (Nev. 1991) (internal quotation marks and citations
     omitted).
23   132
           Id.
     133
           Lay v. State, 886 P.2d 448, 450 (Nev. 1994).

                                                          20
 1 cause of [the victim’s] death had been negligent medical care, the gunshot wound that

 2 necessitated the medical care was a substantial factor in bringing about [the victim’s] death.” 134

 3               Here, Dr. Telgenhoff testified that Friedman’s laparotomy was not elective—it was

 4 necessary to ensure that Friedman had not suffered any direct internal injuries. 135 After the

 5 laparotomy, in which Friedman aspirated vomit, he died from what Dr. Telgenhoff testified were

 6 “complications of treatment for [his] stab wounds.” 136 Dr. Telegenhoff also testified that “the

 7 cause that brought him to his death [was] multiple sharp force injuries” and that “the underlying

 8 process leading to the death was the attack.” 137 Accordingly, although Dr. Telgenhoff conceded

 9 that “[i]f it were not for the need for emergent surgery and the complications from that emergent

10 surgery, [Friedman] might have lived,” 138 the Nevada Supreme Court reasonably determined that

11 the stabbing “was a substantial factor in bringing about the death of” Friedman. 139 Indeed,

12 similar to the facts in Lay, even though the direct cause of Friedman’s death was the

13 complications he suffered as a result of the laparotomy, the stab wounds that necessitated that

14 medical care were a substantial factor in bringing about his death. 140

15               Outside the issue of causation, as the Nevada Supreme Court reasonably noted,

16 Dominguez admitted to being present in Friedman’s residence when the attack took place. 141

17 Dominguez asserted that he was only there to speak with Friedman and that he tried to protect

18
     134
           Id.
19
     135
           ECF No. 23 at 11.
20   136
           Id. at 12.
     137
21         Id. at 28, 35.
     138
           Id. at 29.
22   139
           Lay, 886 P.2d at 450.
23   140
           Id.
     141
           ECF No. 23-4 at 9.

                                                       21
 1 Friedman from the attackers, one of whom was Dominguez’s brother. 142 The jury disbelieved

 2 this explanation. Because evidence is viewed “in the light most favorable to the prosecution,” 143

 3 the evidence in this case shows that the murder of Friedman was either willful, deliberate, and

 4 premeditated, or committed in the perpetration of a robbery or home invasion. 144 Therefore,

 5 based on this evidence, a rational trier of fact could have found beyond a reasonable doubt that

 6 Dominguez—either directly or through aiding and abetting or through a conspiracy—committed

 7 first-degree murder, such that the Nevada Supreme Court’s ruling that there was sufficient

 8 evidence to convict Dominguez of murder was reasonable. 145

 9                          ii.    Robbery

10             Friedman told the 9-1-1 operator that the individuals who attacked him took his wallet. 146

11 Detective Boucher and Friedman’s son testified that Friedman’s wallet was never found. 147 This

12 evidence demonstrates that Dominguez, who admitted to being at Friedman’s residence during

13 the attack, either directly or through aiding and abetting or through a conspiracy, unlawfully took

14 Friedman’s personal property by means of violence against Friedman’s will. 148 And based on

15 this evidence, a rational trier of fact could have found beyond a reasonable doubt that

16

17

18
     142
19         Id. at 9, 12–13, 19–20, 22.
     143
           Jackson, 443 U.S. at 319.
20
     144
           Nev. Rev. Stat. § 200.030(1)(a), (b).
21   145
       In re Winship, 397 U.S. at 364; Juan H., 408 F.3d at 1274; Jackson, 443 U.S. at 319; Nev.
     Rev. Stat. § 200.030.
22   146
           ECF No. 23 at 60, 63.
23   147
           ECF Nos. 22-4 at 108; 23 at 55–56.
     148
           Nev. Rev. Stat. § 200.380(1).

                                                       22
 1 Dominguez committed robbery, making the Nevada Supreme Court’s ruling that there was

 2 sufficient evidence to convict Dominguez of robbery reasonable. 149

 3                         iii.   Conspiracy to commit robbery

 4             The Nevada Supreme Court has held that “conspiracy is committed upon reaching the

 5 unlawful agreement,” 150 and “[c]onspiracy is seldom susceptible of direct proof and is usually

 6 established by inference from the conduct of the parties.” 151 Here, the evidence demonstrated

 7 that Tomines called Friedman on his way home from work to determine what time he would be

 8 home; that Tomines’s story to Officer Findley was inconsistent with the 9-1-1 tape recording in

 9 that she told Officer Findley that she saw and spoke with Friedman before he called 9-1-1; that

10 there was no sign of forced entry into Friedman’s residence; that someone locked the front door

11 from the inside after the attackers left; that Tomines spoke with Dominguez an aggregate of 112

12 times during the six weeks preceding the attack and robbery, including three times the night of

13 the attack and robbery; and that Dominguez admitted that he was at Friedman’s residence the

14 night of the attack at the request of Tomines. 152 This evidence, along with the evidence that

15 Friedman was robbed of his wallet, demonstrates that Dominguez and Tomines had an unlawful

16 agreement to rob Friedman. 153

17

18

19
     149
20     In re Winship, 397 U.S. at 364; Juan H., 408 F.3d at 1274; Jackson, 443 U.S. at 319; Nev.
     Rev. Stat. § 200.380(1).
21   150
           Nunnery v. Eighth Judicial Dist. Ct., 186 P.3d 886, 888 (Nev. 2008).
     151
22      Gaitor v. State, 801 P.2d 1372, 1376 n.1 (1990) (internal quotation marks omitted), overruled
     on other grounds by Barone v. State, 866 P.2d 291, 292 (Nev. 1993).
23   152
           ECF Nos. 22-3 at 47, 59; 22-4 at 37; 23 at 48–51, 62, 67, 78, 81–83, 93; 23-4 at 9, 12–13.
     153
           Nunnery, 186 P.3d at 888.

                                                       23
 1             Dominguez argues that any agreement established between him and Tomines was an

 2 agreement to physically attack Friedman, not to rob him. 154 However, because Friedman’s

 3 wallet was taken with violence and because a conspiracy to rob can be inferred from the parties’

 4 conduct, 155 a rational trier of fact could have found beyond a reasonable doubt that Dominguez

 5 conspired to commit robbery. The Nevada Supreme Court’s ruling that there was sufficient

 6 evidence to convict Dominguez of conspiracy to commit robbery was thus reasonable. 156

 7             Dominguez is denied federal habeas relief for Ground One.

 8             2.      Ground 2

 9             In Ground 2, Dominguez alleges that his federal constitutional rights were violated when

10 his trial counsel failed to move to dismiss his murder and conspiracy-to-commit-murder changes

11 because Friedman’s surgery was an intervening cause of his death. 157 Dominguez elaborates

12 that, because the coroner’s testimony and his autopsy report were unreliable, his trial counsel

13 should have obtained the relevant medical records and consulted with an expert who could have

14 definitively established that Friedman’s surgery was unnecessary, thus providing a basis for a

15 motion to dismiss. 158

16

17

18

19

20
     154
           ECF No. 61 at 13.
21   155
           Gaitor, 801 P.2d at 1376 n.1.
     156
22     In re Winship, 397 U.S. at 364; Juan H., 408 F.3d at 1274; Jackson, 443 U.S. at 319; Nev.
     Rev. Stat. § 199.480(1).
23   157
           ECF No. 61 at 16–17.
     158
           Id. at 18–19.

                                                      24
 1                    a.      Ground 2 was not adjudicated on its merits in state court.

 2             Dominguez included this claim in his first state habeas petition. 159 In Dominguez’s

 3 appeal of the denial of his first state habeas petition, the Nevada Supreme Court rejected this

 4 claim because he could not establish prejudice:

 5                    [A]ppellant claimed that trial counsel was ineffective for failing to
                      file a motion to dismiss counts 2 and 6. Appellant argued that he
 6                    could not be convicted of conspiracy to commit murder or murder
                      based upon a “transferred intent” doctrine. Appellant failed to
 7                    demonstrate that his trial counsel’s performance was deficient or
                      that he was prejudiced. Appellant misused the term “transferred
 8                    intent.” Appellant’s claim related to his belief that there was an
                      intervening cause of death—pneumonia. A claim challenging
 9                    medical error as an intervening cause was raised and rejected on
                      appeal. Dominguez v. State, Docket No. 55061 (Order of
10                    Affirmance, December 10, 2010). Appellant cannot demonstrate
                      prejudice for counsel’s failure to file a motion to dismiss based on
11                    an intervening cause in this case. Therefore, we conclude that the
                      district court did not err in denying this claim. 160
12

13 Dominguez also included this claim in his second state habeas petition. 161 The Nevada Supreme

14 Court affirmed the denial of Dominguez’s second state habeas petition because it was untimely,

15 successive, and procedurally barred. 162

16             Dominguez again raised this claim in Ground 2 of his third state habeas petition. 163 In

17 Ground 2 of his third state habeas petition, unlike his previous two state habeas petitions,

18 Dominguez discussed Dr. Bruce J. Hirschfeld’s review of Friedman’s autopsy report and Dr.

19

20
     159
21         See ECF No. 24 at 7.
     160
           ECF No. 24-23 at 3.
22   161
           See ECF No. 24-10 at 5.
23   162
           ECF No. 24-25.
     163
           See ECF No. 59-1 at 13.

                                                       25
 1 Hirschfeld’s opinion regarding Friedman’s cause of death. 164 The Nevada Supreme Court

 2 affirmed the denial of Dominguez’s third state habeas petition because it was untimely and

 3 successive. 165 The Nevada Supreme Court also explained that “appellant raised several of his

 4 claims on direct appeal or in a previous petition and they were rejected by this court on appeal. . .

 5 . Those claims are barred by the law-of-the-case doctrine and he has articulated no basis for

 6 justifying further consideration of those claims.” 166 I previously noted that the Nevada Supreme

 7 Court’s order affirming the denial of Dominguez’s third state habeas petition “did not ‘specify

 8 which claims were barred for which reasons.’” 167 Dominguez asserts that this ground should be

 9 reviewed de novo because this new claim, with the addition of Dr. Hirschfeld’s report, has not

10 been adjudicated on the merits by the Nevada Supreme Court. 168 I agree.

11              Dominguez’s third state habeas petition contained two reports by Dr. Hirschfeld. 169 In

12 his July 15, 2013, report, Dr. Hirschfeld noted that he reviewed Friedman’s autopsy report and

13 Dr. Telgenhoff’s trial testimony. 170 Dr. Hirschfeld concluded, based on his review of these

14 documents, that “the autopsy findings in [sic] Mr. Friedman and trial testimony of Dr.

15 Telgenhoff provide a picture of an incomplete and inadequate clinical evaluation of the cause

16 and effect of multiple stab wounds sustained by Mr. Friedman in his untimely death.” 171 In his

17 March 8, 2015, report, Dr. Hirschfeld reported that, since his initial report was prepared, he had

18
     164
           See id. at 15–18.
19
     165
           ECF No. 59-13 at 2.
20   166
           Id. at 2–3.
     167
21         ECF No. 70 at 9 (citing Koerner v. Grigas, 328 F.3d 1039, 1053 (9th Cir. 2003)).
     168
           ECF No. 85 at 51.
22   169
           See ECF Nos. 24-26, 57-1.
23   170
           ECF No. 24-26 at 2.
     171
           Id. at 4.

                                                        26
 1 reviewed “the American Medical Response ambulance records (AMR), supplemented on paper,

 2 as well as 594 pages of medical records from University Medical Center (UMC)” regarding

 3 Friedman’s treatment. 172 The review of these additional documents “confirm[ed] that Dr.

 4 Telgenhoff’s trial testimony was inaccurate, and failed to accurately document Mr. Friedman’s

 5 cause of death.” 173

 6               Dr. Hirschfeld explained that it was his medical opinion, stated to a reasonable degree of

 7 medical probability, that “the direct and primary cause of Mr. Friedman’s death was not an

 8 assault with sharp stab wounds penetrating injuries to the abdomen and right flank, which was

 9 only a proximate cause of his death because of the clinical nature in which he was treated.” 174

10 Dr. Hirschfeld “question[ed] that if the jury had been educated about the true facts of Mr.

11 Friedman’s medical course, complications, and alternatives to the treatment he received, . . .

12 whether or not it would have had an impact on their decision.” 175 In summary, Dr. Hirschfeld

13 concluded, to a reasonable degree of medical probability that Friedman died from his medical

14 treatment, not his stab wounds:

15                      the abdominal and right flank penetrating injuries he sustained
                        were not life threatening at the time of his laparotomy, and would
16                      never have become life threatening if treated in an alternative
                        fashion . . . by closure of the abdominal fascial defect, local wound
17                      care, with antibiotics, a CT scan of the abdomen and pelvis, and/or
                        peritoneal lavage, with observation. Mr. Friedman, unfortunately,
18                      died due to an aggressive approach to his injuries in a stable
                        patient, with a stem-to-stern exploratory laparotomy done on an
19                      emergency basis, and unfortunately complicated by nausea, severe
                        vomiting, aspiration, cardiopulmonary arrest, and anoxic brain
20                      injury. This series of circumstances could have been prevented;
                        however, as stated before, my review of the medical records
21
     172
           ECF No. 57-1 at 2.
22   173
           Id. at 10.
23   174
           Id. at 11.
     175
           Id.

                                                         27
 1                      indicated that Mr. Friedman’s care, at all times, met appropriate
                        and acceptable standards, and there was no evidence of negligence
 2                      in his care or treatment. 176

 3             “A claim has not been fairly presented in state court if new factual allegations either

 4 ‘fundamentally alter the legal claim already considered by the state courts,’ or ‘place the case in

 5 a significantly different and stronger evidentiary posture than it was when the state courts

 6 considered it.’” 177 I find that this new evidence presented by Dominguez fundamentally altered

 7 the claim from its presentation in Dominguez’s first state habeas action. Dr. Hirschfeld’s report

 8 places the claim in a significantly different and stronger evidentiary posture than in state court,

 9 where Dominguez presented no evidence from outside the state-district-court record to support

10 the claim. 178 Therefore, Ground 2 is subject to the procedural-default doctrine and is barred by

11 that doctrine 179 unless Dominguez can overcome the procedural default.

12                      b.     Ground 2 is procedurally defaulted.

13             In Coleman v. Thompson, the Supreme Court held that a state prisoner who fails to

14 comply with the state’s procedural requirements in presenting his claims is barred by the

15 adequate and independent state-ground doctrine from obtaining a writ of habeas corpus in federal

16

17   176
           Id. at 12.
     177
18     Dickens v. Ryan, 740 F.3d 1302, 1318 (9th Cir. 2014) (internal citation omitted) (quoting
   Vasquez v. Hillery, 474 U.S. 254, 260 (1986) and Aiken v. Spalding, 841 F.2d 881, 883 (9th Cir.
19 1988)).
   178
       See id. at 1319 (explaining that “the new evidence creates a mitigation case that bears little
20 resemblance to the naked Strickland claim raised before the state courts”).
     179
       See Nev. Rev. Stat. § 34.726, 34.800, 34.810; 28 U.S.C. § 2254(b)(1)(B)(i); Woodford v. Ngo,
21
   548 U.S. 81, 92-93 (2006) (“[I]f state-court remedies are no longer available because the
   prisoner failed to comply with the deadline for seeking state-court review or for taking an appeal,
22
   those remedies are technically exhausted, . . . but exhaustion in this sense does not automatically
   entitle the habeas petitioner to litigate his or her claims in federal court. Instead, if the petitioner
23
   procedurally defaulted those claims, the prisoner generally is barred from asserting those claims
   in a federal habeas proceeding.”).

                                                        28
 1 court. 180 Such a procedural default may be excused only if “a constitutional violation has

 2 probably resulted in the conviction of one who is actually innocent” or the prisoner demonstrates

 3 cause for the default and prejudice resulting from it. 181 To demonstrate cause for a procedural

 4 default, the petitioner must “show that some objective factor external to the defense impeded”

 5 his efforts to comply with the state procedural rule. 182 For cause to exist, the external

 6 impediment must have prevented the petitioner from raising the claim. 183 With respect to the

 7 prejudice prong, the petitioner bears “the burden of showing not merely that the errors

 8 [complained of] constituted a possibility of prejudice, but that they worked to his actual and

 9 substantial disadvantage, infecting his entire [proceeding] with errors of constitutional

10 dimension.” 184

11             In Martinez v. Ryan, the Supreme Court ruled that ineffective assistance of post-

12 conviction counsel may serve as cause to overcome the procedural default of a claim of

13 ineffective assistance of trial counsel. 185 The Coleman Court had held that the absence or

14 ineffective assistance of state post-conviction counsel generally could not establish cause to

15 excuse a procedural default because there is no constitutional right to counsel in state post-

16

17

18   180
       501 U.S. 722, 731-32 (1991) (“Just as in those cases in which a state prisoner fails to exhaust
   state remedies, a habeas petitioner who has failed to meet the State’s procedural requirements for
19 presenting his federal claims has deprived the state courts of an opportunity to address those
   claims in the first instance.”).
20
   181
       Murray v. Carrier, 477 U.S. 478, 496 (1986).
21 182 Id. at 488.
     183
22         See McCleskey v. Zant, 499 U.S. 467, 497 (1991).
     184
      White v. Lewis, 874 F.2d 599, 603 (9th Cir. 1989) (citing United States v. Frady, 456 U.S.
23 152, 170 (1982)).
     185
           566 U.S. 1 (2012).

                                                       29
 1 conviction proceedings. 186 In Martinez, however, the Supreme Court established an equitable

 2 exception to that rule, holding that the absence or ineffective assistance of counsel at an initial-

 3 review collateral proceeding may establish cause to excuse a petitioner’s procedural default of

 4 substantial claims of ineffective assistance of trial counsel. 187 The Court described “initial-

 5 review collateral proceedings” as “collateral proceedings which provide the first occasion to

 6 raise a claim of ineffective assistance at trial.” 188

 7              Dominguez was unrepresented throughout his initial state habeas action, 189 so the only

 8 issue is whether Dominguez’s underlying ineffective-assistance-of-trial-counsel claim is

 9 substantial. Because this claim, as now presented, was not adjudicated on its merits in state

10 court, I review the claim de novo. 190

11              Although Dominguez’s trial counsel may have strategically decided to cross-examine Dr.

12 Telgenhoff as to the cause of Friedman’s death, as opposed to retaining an expert to dispute his

13 findings, 191 as the respondents point out, that does not demonstrate that Dominguez’s trial

14 counsel was not deficient in this case. Indeed, because Friedman’s death was complicated by the

15 treatment that he received following the attack, the issue of causation should have been a main

16 topic at trial that deserved much attention and consideration. It is unclear why Dominguez’s trial

17

18

19   186
           See Coleman, 501 U.S. at 752–54.
     187
20         See Martinez, 566 U.S. at 9.
     188
           Id. at 8.
21   189
           See ECF Nos. 24; 24-4 at 2; 24-23 at 2.
22   190
           See Cone v. Bell, 556 U.S. 449, 472 (2009).
     191
        Cf. Harrington, 562 U.S. at 111 (“Strickland does not enact Newton’s third law for the
23
     presentation of evidence, requiring for every prosecution expert an equal and opposite expert
     from the defense.”).

                                                         30
 1 counsel did not attempt to present his own witness, like Dr. Hirschfield, to rebut Dr.

 2 Telgenhoff’s findings, especially considering the significance of his sole testimony on causation.

 3             But even if Dominguez’s trial counsel was deficient in investigating the cause of

 4 Friedman’s death, Dominguez fails to demonstrate prejudice regarding the specific claim at

 5 issue—the failure to move to dismiss the charges. 192 Whether the State met its burden of

 6 proving proximate causation through the testimony of Dr. Telgenhoff was an issue for the jury—

 7 the finder of fact. 193 So, even if Dominguez’s trial counsel had moved to dismiss the murder and

 8 conspiracy to commit murder charges either prior to the trial or after the close of evidence, the

 9 state district court would have denied that motion under Nevada law. 194 Accordingly, because a

10 motion to dismiss the murder and conspiracy-to-commit-murder charges would have been

11 inappropriate and denied, there is not a reasonably probable that, but for counsel’s errors, the

12 result of the proceeding would have been different. 195 Because Dominguez has not shown

13

14   192
           Strickland, 466 U.S. at 694.
     193
15     See McNair v. State, 825 P.2d 571, 573 (Nev. 1992) (“[I]t is the jury’s function, not that of
   the court, to assess the weight of the evidence.”); Lay v. State, 886 P.2d at 450 (“[I]t is
16 exclusively within the province of the trier of fact to weigh evidence and pass on the credibility
   of witnesses and their testimony.”); Etcheverry, 821 P.2d at 351 (explaining that the jury was
17 accurately instructed on the issue of proximate cause).
   194
       See State v. Wilson, 760 P.2d 129, 130 (Nev. 1988) (“[I]t was error for the trial court to take
18 the case from the jury by dismissing the action at the close of the prosecution’s case in lieu of
   giving the jury an advisory instruction to acquit because of insufficient evidence.”); State v.
19 Corinblit, 298 P.2d 470, 471 (Nev. 1956) (holding that “the trial court was in error in taking the
   case from the jury” when it “ordered the case dismissed [as requested by the defense] for failure
20 of the state to prove a material element of the crime charged” after the State completed its case);
   Silks v. State, 545 P.2d 1159, 1161 (Nev. 1976) (explaining that, instead of moving to dismiss the
21 charges against him, the defendant “should have moved that the jury be advised to acquit by
   reason of insufficient evidence”); State v. Combs, 14 P.3d 520, 521 (Nev. 2000) (“not[ing] that
22 respondent’s motion to dismiss the charges at the close of the State’s case-in-chief was not
   properly made[] and should not have been granted by the district court judge. Instead, respondent
23 should have moved for an advisory instruction to acquit pursuant to NRS 175.381(1).”).
     195
           Strickland, 466 U.S. at 694.

                                                       31
 1 prejudice resulting from his trial counsel’s alleged failure to dismiss the murder and conspiracy

 2 to commit murder counts, Ground 2 is not substantial. Accordingly, there is no cause to excuse

 3 Dominguez’s procedural default. 196 Ground 2 is denied because it is procedurally defaulted.

 4             3.       Ground 3

 5             In Ground 3, Dominguez alleges that his federal constitutional rights were violated when

 6 his trial counsel failed to investigate the State’s witnesses. 197 Dominguez explains that the State

 7 noticed various medical professionals, including hospital personnel, paramedics, and coroner’s

 8 office personnel, but his trial counsel failed to investigate these witnesses to determine whether

 9 they could have established that Friedman’s surgery was an intervening cause of Friedman’s

10 death, especially in light of the fact that the State failed to call anyone but Dr. Telgenhoff,

11 implying that the other medical professionals would not have been helpful to the State’s case. 198

12 Dominguez explains that Dr. Hirschfeld’s report establishes that an investigation was crucial in

13 this case, so his trial counsel should have obtained Friedman’s medical records and consulted an

14 expert. 199

15                      a.     Ground 3 was not adjudicated on its merits in state court.

16             Dominguez included this claim in his first state habeas petition. 200 The Nevada Supreme

17 Court rejected it because Dominguez did not identify any evidence that would have changed the

18 outcome at trial:

19                      [A]ppellant claimed that trial counsel failed to conduct an
                        investigation or interviews of the State’s witnesses. Appellant
20
     196
21         Martinez, 566 U.S. at 9.
     197
           ECF No. 61 at 23.
22   198
           Id. at 24.
23   199
           Id. at 24-25.
     200
           ECF No. 24 at 16.

                                                        32
 1                       failed to demonstrate that his trial counsel’s performance was
                         deficient or that he was prejudiced. While appellant listed the
 2                       witnesses, appellant failed to indicate what evidence or testimony
                         investigators or interviews would have uncovered that would have
 3                       had a reasonable probability of altering the outcome at trial.
                         Therefore, we conclude that the district court did not err in denying
 4                       this claim. 201

 5 Dominguez also included this claim in his second state habeas petition. 202 The Nevada Supreme

 6 Court affirmed the denial of Dominguez’s second state habeas petition because it was untimely,

 7 successive, and procedurally barred. 203

 8             Dominguez again raised this claim in his third state habeas petition. 204 That time,

 9 however, Dominguez discussed Dr. Hirschfeld’s report. 205 The Nevada Supreme Court affirmed

10 the denial of Dominguez’s third state habeas petition because it was untimely and successive. 206

11 The Nevada Supreme Court also explained that “appellant raised several of his claims on direct

12 appeal or in a previous petition and they were rejected by this court on appeal. . . . Those claims

13 are barred by the law-of-the-case doctrine and he has articulated no basis for justifying further

14 consideration of those claims.” 207

15             As with Ground 2, Dominguez asserts that this ground should be reviewed de novo

16 because this new claim, with the addition of Dr. Hirschfeld’s report, has not been adjudicated on

17 the merits by the Nevada Supreme Court. 208 Again, I agree, as I find that the inclusion of Dr.

18
     201
           ECF No. 24-23 at 4.
19
     202
           ECF No. 24-10 at 19.
20   203
           ECF No. 24-25.
     204
21         See ECF No. 59-1 at 19.
     205
           See id. at 20-–23.
22   206
           ECF No. 59-13 at 2.
23   207
           Id. at 2–3.
     208
           ECF No. 85 at 58.

                                                          33
 1 Hirschfeld’s report fundamentally altered this claim for the same reasons it did Ground 2. 209

 2 Therefore, Ground 3 is also subject to the procedural-default doctrine and is barred by that

 3 doctrine unless Dominguez can overcome the procedural default. And because Dominguez was

 4 unrepresented throughout his initial state habeas action, 210 the only issue is whether

 5 Dominguez’s underlying ineffective-assistance-of-trial-counsel claim is substantial. Because

 6 this claim, as now presented, was not adjudicated on its merits in state court, I review the claim

 7 de novo. 211

 8                      b.     Ground 3 is procedurally defaulted.

 9               Defense counsel has a “duty to make reasonable investigations or to make a reasonable

10 decision that makes particular investigations unnecessary.” 212 “In any ineffectiveness case, a

11 particular decision not to investigate must be directly assessed for reasonableness in all the

12 circumstances, applying a heavy measure of deference to counsel’s judgments.” 213 This

13 investigatory duty includes investigating the defendant’s “most important defense,” 214 and

14 investigating and introducing evidence that demonstrates factual innocence or evidence that

15 raises sufficient doubt about the defendant’s innocence. 215 “[I]neffective assistance claims based

16 on a duty to investigate must be considered in light of the strength of the government’s case.” 216

17

18
     209
           Dickens, 740 F.3d at 1318.
19
     210
           See ECF Nos. 24; 24-4 at 2; 24-23 at 2.
20   211
           See Cone v. Bell, 556 U.S. 449, 472 (2009).
     212
21         Strickland, 466 U.S. at 691.
     213
           Id.
22   214
           Sanders v. Ratelle, 21 F.3d 1446, 1457 (9th Cir. 1994).
23   215
           Hart v. Gomez, 174 F.3d 1067, 1070 (9th Cir. 1999).
     216
           Eggleston v. United States, 798 F.2d 374, 376 (9th Cir. 1986).

                                                         34
 1             The State listed numerous expert medical witnesses: Dr. Piotr Kubiczek,

 2 Paramedics/AMR Unit 3911, Dr. David McElmeel, Dr. Patrick Murphy, Dr. Sernariano, Dr.

 3 Deborah Kuls, Dr. Casey Michael, Dr. Laura Boomer, Dr. Shaw Tang, and Dr. Stephanie

 4 Woodard. 217 It is unclear from the record what, if any, investigation was conducted by

 5 Dominguez’s trial counsel into these possible witnesses. But because causation was a significant

 6 issue at trial, to the extent that Dominguez’s trial counsel failed “to make reasonable

 7 investigations” into the cause of Friedman’s death, counsel was deficient. 218

 8             But even if counsel was deficient, Dominguez fails to show prejudice. 219 First, as

 9 respondents note, Dominguez fails to demonstrate that an investigation into any of the State’s

10 witnesses would have led to favorable evidence. 220 Second, even if Dominguez’s trial counsel

11 had presented the testimony of an expert such as Dr. Hirschfeld, that testimony would only have

12 presented a question of fact as to Friedman’s cause of death for the jury to resolve after also

13 considering Dr. Telgenhoff’s testimony. It also must be remembered that Dr. Hirschfeld

14 concluded that Friedman’s death was the result of the aggressive medical approach taken during

15 his hospitalization for the stab wounds. 221 And Dominguez fails to demonstrate that testimony

16 such as this would have changed the outcome of his trial when the jury was instructed that “[a]

17 person is liable for the killing of another person even if the death of the victim was the result of

18 medical treatment, so long as the wound inflicted upon the victim was the reason [that]

19

20
     217
           ECF No. 21-10.
21   218
           Strickland, 466 U.S. at 688, 691.
     219
22         Id. at 694.
     220
      See Djerf v. Ryan, 931 F.3d 870, 881 (9th Cir. 2019) (“Strickland prejudice is not established
23 by mere speculation.”).
     221
           ECF No. 57-1 at 12.

                                                       35
 1 necessitated the treatment.” 222 So, although Dr. Hirschfeld opined that the wounds inflicted upon

 2 Friedman only necessitated conservative treatment, the treatment that Friedman received—

 3 aggressive or not—was still the result of the wounds inflicted upon Friedman.

 4             Because Dominguez has not shown a reasonable probability that, but for counsel’s failure

 5 to investigate the State’s witnesses, the result of his trial would have been different, 223 Ground 3

 6 is not substantial. Therefore, there is no cause to excuse Dominguez’s procedural default. 224

 7 Ground 3 is denied because it is procedurally defaulted.

 8             4.       Ground 4

 9             In Ground 4, Dominguez alleges that his federal constitutional rights were violated when

10 his trial counsel failed to object to the reasonable doubt jury instruction. 225 Dominguez explains

11 that the reasonable-doubt instruction shifted the burden to him, lowered the State’s burden of

12 proof, and relieved the State of its obligation to prove the elements of the charged crime. 226

13 Dominguez focuses on the “govern or control” language in the following sentence of the

14 instruction: “It is not mere possible doubt but is such a doubt as would govern or control a

15 person in the more weighty affairs of life.” 227 In Dominguez’s appeal from the denial of his first

16 state habeas petition, the Nevada Supreme Court rejected this theory because the instruction was

17 proper:

18                      [A]ppellant claimed that trial counsel failed to object to jury
                        instruction 39, which defined reasonable doubt. Appellant failed to
19                      demonstrate that his trial counsel’s performance was deficient or

20   222
           ECF No. 23-2 at 33.
     223
21         Strickland, 466 U.S. at 694.
     224
           Martinez, 566 U.S. at 9.
22   225
           ECF No. 61 at 29.
23   226
           Id. at 30.
     227
           ECF No. 85 at 64.

                                                        36
 1                     that he was prejudiced. Jury instruction 39 contained the statutory
                       definition of reasonable doubt as set forth in NRS 175.211, and
 2                     NRS 175.211 has been previously determined to be constitutional.
                       Lord v. State, 107 Nev. 28, 40, 806 P.2d 548, 556 (1991).
 3                     Therefore, we conclude that the district court did not err in denying
                       this claim. 228
 4

 5              “[T]he Due Process Clause protects the accused against conviction except upon proof

 6 beyond a reasonable doubt of every fact necessary to constitute the crime with which he is

 7 charged.” 229 “[T]he Constitution does not require that any particular form of words be used in

 8 advising the jury of the government’s burden of proof. Rather, ‘taken as a whole, the instructions

 9 [must] correctly conve[y] the concept of reasonable doubt to the jury.’” 230 In assessing the

10 constitutionality of a jury instruction, I must determine “whether there is a reasonable likelihood

11 that the jury understood the instructions to allow conviction based on proof insufficient to meet

12 the Winship standard.” 231

13              The Nevada Supreme Court’s rejection of Dominguez’s Strickland claim was neither

14 contrary to nor an unreasonable application of clearly established law as determined by the

15 United States Supreme Court. Jury Instruction No. 39 read:

16                     The Defendant is presumed innocent until the contrary is proved.
                       This presumption places upon the State the burden of proving
17                     beyond a reasonable doubt every material element of the crime
                       charged and that the Defendant is the person who committed the
18                     offense. A reasonable doubt is one based on reason. It is not mere
                       possible doubt but is such a doubt as would govern or control a
19                     person in the more weighty affairs of life. If the minds of the
                       jurors, after the entire comparison and consideration of all the
20                     evidence, are in such a condition that they can say they feel an

21   228
           ECF No. 24-23 at 5.
     229
22         In re Winship, 397 U.S. 358, 364 (1970).
     230
     Victor v. Nebraska, 511 U.S. 1, 5 (1994) (internal citation omitted) (quoting Holland v.
23 United States, 348 U.S. 121, 140 (1954)).
     231
           Id. at 6.

                                                        37
 1                    abiding conviction of the truth of the charge, there is not a
                      reasonable doubt. Doubt to be reasonable must be actual, not mere
 2                    possibility or speculation. If you have a reasonable doubt as to the
                      guilt of the Defendant, he is entitled to a verdict of not guilty. 232
 3

 4 The Ninth Circuit evaluated the same reasonable-doubt instruction in Ramirez v. Hatcher. 233

 5 The panel explained that it did “not endorse the Nevada instruction’s ‘govern or control’

 6 language,” but “‘not every unhelpful, unwise, or even erroneous formulation of the concept of

 7 reasonable doubt in a jury charge renders the instruction constitutionally deficient.’” 234 And the

 8 court held that, “[c]onsidering the jury instructions in this case in their entirety, . . . the ‘govern

 9 or control’ language did not render the charge unconstitutional.” 235 Jury Instruction No. 39 also

10 complied with Nevada law. 236

11             Because the language of this instruction has been determined to be constitutional by the

12 Ninth Circuit, and it complies with Nevada law, the Nevada Supreme Court reasonably

13 concluded that Dominguez’s trial counsel was not deficient for not objecting to the instruction. 237

14 Dominguez is denied federal habeas relief for Ground 4.

15

16

17

18   232
           ECF No. 23-2 at 42.
     233
19         136 F.3d 1209, 1210–11 (9th Cir. 1998).
     234
           Id. at 1214 (citing Vargas v. Keane, 86 F.3d 1273, 1277 (2d Cir. 1996)).
20   235
      Id.; see also Nevius v. McDaniel, 218 F.3d 940, 944 (9th Cir. 2000) (holding that the
21 reasonable  doubt jury instruction was identical to the one in Ramirez, so “[t]he law of this circuit
   thus forecloses Nevius’s claim that his reasonable doubt instruction was unconstitutional”).
22   236
      See Nev. Rev. Stat. § 175.211 (defining reasonable double and mandating that “[n]o other
   definition of reasonable doubt may be given by the court to juries in criminal actions in this
23 State”).
     237
           Strickland, 466 U.S. at 688.

                                                        38
 1             5.     Ground 5

 2             In Ground 5, Dominguez alleges that he is entitled to relief because of the cumulative

 3 effect of his trial counsel’s errors. 238 In Dominguez’s appeal of the denial of his first state

 4 habeas petition, the Nevada Supreme Court held: “appellant’s claim that cumulative errors

 5 required relief lacks merit.” 239 Cumulative error applies where, “although no single trial error

 6 examined in isolation is sufficiently prejudicial to warrant reversal, the cumulative effect of

 7 multiple errors may still prejudice a defendant.” 240 Although I have determined that

 8 Dominguez’s trial counsel may have been deficient regarding the allegations in Grounds 2 and 3,

 9 I also determined that Dominguez failed to demonstrate prejudice. I now determine, based on

10 my previous reasonings in Ground 2 and 3, that the cumulative effect of these two deficiencies

11 does not prejudice Dominguez. 241

12 C.          Certificate of Appealability

13             The right to appeal from the district court’s denial of a federal habeas petition requires a

14 certificate of appealability. To obtain that certificate, the petitioner must make a “substantial

15 showing of the denial of a constitutional right.” 242 “Where a district court has rejected the

16 constitutional claims on the merits,” that showing “is straightforward: The petitioner must

17

18
     238
           ECF No. 61 at 31.
19   239
           ECF No. 24-23 at 6.
     240
20         United States v. Frederick, 78 F.3d 1370, 1381 (9th Cir. 1996).
     241
       Dominguez requests an evidentiary hearing where he can offer proof “concerning the
21 allegations in [his] amended petition.” ECF Nos. 61 at 39; 85 at 72. I have already determined
   that Dominguez is not entitled to relief, and I find that neither further factual development nor
22 any evidence that may be proffered at an evidentiary hearing would affect my reasons for
   denying Dominguez’s remaining grounds for relief. So I deny Dominguez’s request for an
23 evidentiary hearing.
     242
           28 U.S.C. § 2253(c).

                                                        39
 1 demonstrate that reasonable jurists would find the district court’s assessment of the constitutional

 2 claims debatable or wrong.” 243 Because I have rejected petitioner’s constitutional claims on their

 3 merits, and he has not shown that this assessment of his claims is debatable or wrong, I find that

 4 a certificate of appealability is unwarranted in this case.

 5                                              Conclusion

 6          IT IS THEREFORE ORDERED that the petition [ECF No. 61] is DENIED, and because

 7 reasonable jurists would not find my decision to deny this petition to be debatable or wrong, a

 8 certificate of appealability is DENIED.

 9          The Clerk of Court is directed to ENTER JUDGMENT accordingly and CLOSE THIS

10 CASE.

11          Dated: April 6, 2020.
                                                          ________________________________
12                                                        U.S. District Judge Jennifer A. Dorsey

13

14

15

16

17

18

19

20

21

22

23
     243
        Slack v. McDaniel, 529 U.S. 473, 484 (2000); see also James v. Giles, 221 F.3d 1074, 1077–
     79 (9th Cir. 2000).
                                                     40
